                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

PERFORMANCE PULSATION                              §
CONTROL, INC.                                      §
           Plaintiff,                              §
                                                   §
v.                                                 §       CASE NO. 4:17-cv-00450-ALM
                                                   §
SIGMA DRILLING TECHNOLOGIES,                       §
LLC et al                                          §
           Defendants.                             §

                                   REPORT OF MEDIATION

       The above-captioned case was mediated by David Folsom on Tuesday, October 2, 2018,

between Plaintiff, Performance Pulsation Control, Inc., and Defendants, Sigma Drilling

Technologies, LLC, Intrepid Consulting, LLC, Justin Manley, Allison Manley, William Garfield, and

Pamela Goehring-Garfield.      The mediation session has been suspended.       The undersigned

mediator will continue to work with the parties in an effort to settle.

       Signed this 3rd day of October 2018.

                                                       /s/ David Folsom
                                                       David Folsom
                                                       TXBN: 07210800
                                                       JACKSON WALKER, LLP
                                                       6002-B Summerfield Drive
                                                       Texarkana, Texas 75503
                                                       Telephone: (903) 255-3250
                                                       Facsimile: (903) 255-3265
                                                       E-mail: dfolsom@jw.com

                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a) on this 3rd day of October 2018. As such, this document
was served on all counsel who are deemed to have consented to electronic service. Local Rule
CV-5(a)(3)(A).

                                                       /s/ David Folsom
                                                       David Folsom
